--------------------------------------------------------------------------------

Exhibit 10.1
 
 
EXECUTION VERSION



EMPLOYMENT AGREEMENT
 
This Employment Agreement ("Agreement") is made and entered into on
this 31st day of January, 2011 effective as of December 2, 2010 by and between
Insmed Incorporated, a Virginia corporation (the "Company"), and Timothy Whitten
(hereinafter, the "Executive").  This Agreement shall supersede and replace, in
their entirety, any and all other agreements, whether oral or written,
including, but not limited to the Amended and Restated Employment Agreement
entered into as of September 24, 2007 by and between Transave, Inc., a Delaware
corporation (“Transave”) and the Executive and the Benefits Waiver Agreement
entered into as of February 5, 2010 by and between Transave and the Executive
(both collectively referred to as the “Other Agreements”), each entered into
prior to the date of execution herein.
 
 
W I T N E S S E T H:
 
WHEREAS, the Company entered into a series of merger transactions (the
“Mergers”) whereby the Company acquired all of the issued and outstanding
capital stock of Transave;
 
WHEREAS, immediately prior to the Mergers, the Executive was employed as the
President - Chief Executive Officer of Transave;
 
WHEREAS, the Board desires to employ the Executive as the Company’s President
and Chief Executive Officer on the terms and conditions set forth herein;
 
WHEREAS, the Board has determined that this Agreement will reinforce and
encourage the Executive's attention and dedication to the Company;
 
WHEREAS, the Executive is willing to make his services available to the Company
and on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:
 
1. Definitions.  When used in this Agreement, the following terms shall have the
following meanings:
 
(a) “Accrued Obligations” means:
 
(i) all accrued but unpaid Base Salary through the end of the Term of
Employment;
 
(ii) any unpaid or unreimbursed expenses incurred in accordance with Company
policy, including amounts due under Section 5(a) hereof, to the extent incurred
during the Term of Employment;
 
(iii) any accrued but unpaid benefits provided under the Company’s employee
benefit plans, subject to and in accordance with the terms of those plans;
 
(iv) any unpaid Bonus in respect to any completed fiscal year that has ended on
or prior to the end of the Term of Employment;
 
(v) rights to indemnification by virtue of the Executive’s position as an
officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with the terms thereof; and
 
(vi)           any accrued but unused vacation pay.
 
(b) “Base Salary” means the salary provided for in Section 4(a) hereof or any
increased salary granted to Executive pursuant to Section 4(a) hereof.
 
(c) “Beneficial Ownership” shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended.
 
(d) “Board” means the Board of Directors of the Company.
 
(e) “Bonus” means any bonus payable to the Executive pursuant to Section 4(b)
hereof.
 
(f) “Bonus Period” means the each period for which a Bonus is payable.  Unless
otherwise specified by the Board, the Bonus Period shall be the fiscal year of
the Company.
 
(g) “Cause” means:
 
(i) a conviction of the Executive, or a plea of nolo contendere, to a felony
involving moral turpitude; or
 
(ii) willful misconduct or gross negligence by the Executive resulting, in
either case, in material economic harm to the Company or any of Related
Entities; or
 
(iii) a willful failure by the Executive to carry out the reasonable and lawful
directions of the Board and failure by the Executive to remedy the failure
within thirty (30) days after receipt of written notice of same, by the Board;
or
 
(iv) fraud, embezzlement, theft or dishonesty of a material nature by the
Executive against the Company or any Related Entity, or a willful material
violation by the Executive of a policy or procedure of the Company or any
Related Entity, resulting, in any case, in material economic harm to the Company
or any Related Entity; or
 
(v) a willful material breach by the Executive of this Agreement and failure by
the Executive to remedy the material breach within thirty (30) days after
receipt of written notice of same, by the Board.
 
(h) “Change in Control” means:
 
(i) The acquisition by any Person of Beneficial Ownership of at least forty
percent (40%) of either (A) the value of the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”) (the foregoing Beneficial Ownership hereinafter
being referred to as a "Controlling Interest"); provided, however, that for
purposes of this definition, the following acquisitions shall not constitute or
result in a Change of Control: (v) any acquisition directly from the Company;
(w) any acquisition by the Company; (x) any acquisition by any person that as of
the Commencement Date owns Beneficial Ownership of a Controlling Interest; (y)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary of the Company; or (z) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) below; or
 
(ii) During any period of two (2) consecutive years (not including any period
prior to the Commencement Date) individuals who constitute the Board on the
Commencement Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Commencement Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the Persons who were the Beneficial Owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than sixty percent (60%) of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding the Acquiring
Corporation or any employee benefit plan (or related trust) of the Company or
such Acquiring Corporation) beneficially owns, directly or indirectly, more than
forty percent (40%) of the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
 
(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
For the avoidance of doubt, any conversion of shares of the Company’s Series B
Conditional Convertible Preferred Stock (the “Series B Preferred Stock”) into
shares of Common Stock in accordance with the terms of the Series B Preferred
Stock shall not constitute a Change in Control.
 
 
(i) “Change in Control Severance Amount” shall mean, in the event of termination
of the Executive’s employment by the Company without Cause or by the Executive
with Good Reason within two (2) years after the date of a Change in Control of
the Company, an amount equal to two (2) times the sum of (A) the Executive’s
annual Base Salary in effect immediately prior to the Termination Date and (B)
the Executive’s Target Bonus for the Bonus Period in which termination occurs.
 
(j) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.
 
(k) “Code” means the Internal Revenue Code of 1986, as amended.
 
(l) “Commencement Date” means December 2, 2010.
 
(m) “Common Stock” means the common stock of the Company, par value $.01 per
share.
 
(n) “Competitive Activity” means an activity focusing on inhalation therapies
for lung diseases and/or disorders in material competition with the Company in
any of the States within the United States, or countries within the world, in
which the Company or any of its Related Entities conducts business with respect
to a business in which the Company or any of its Related Entities engaged while
the Executive was employed by the Company or any of its Related Entities.
 
(o) “Confidential Information” means all trade secrets and information disclosed
to the Executive or known by the Executive as a consequence of or through the
unique position of his employment with the Company or any Related Entity
(including information conceived, originated, discovered or developed by the
Executive and information acquired by the Company or any Related Entity from
others) prior to or after the date hereof, and not generally or publicly known
(other than as a result of unauthorized disclosure by the Executive), about the
Company or any Related Entity or its business. Confidential Information
includes, but is not limited to, inventions, ideas, designs, computer programs,
circuits, schematics, formulas, algorithms, trade secrets, works of authorship,
mask works, developmental or experimental work, processes, techniques,
improvements, methods of manufacturing, know-how, data, financial information
and forecasts, product plans, marketing plans and strategies, price lists,
customer lists and contractual obligations and terms thereof, data,
documentation and other information, in whatever form disclosed, relating to the
Company or any Related Entity, including, but not limited to, financial
statements, financial projections, business plans, listings and contractual
obligations and terms thereof, components of intellectual property, unique
designs, methods of manufacturing or other technology of the Company or any
Related Entity.
 
(p) “Disability” means the Executive’s inability, or failure, to perform the
essential functions of his position, with or without reasonable accommodation,
for any period of six months or more in any 12 month period, by reason of any
medically determinable physical or mental impairment.
 
(q) “Equity Awards” means any stock options, restricted stock, restricted stock
units, stock appreciation rights, phantom stock or other equity based awards
granted by the Company to the Executive.
 
(r) “Equity Plan” means the Company’s Amended and Restated 2000 Stock Inventive
Plan, as amended from time to time, and any successor plan thereto.
 
(s) “Excise Tax” means any excise tax imposed by Section 4999 of the Code,
together with any interest and penalties imposed with respect thereto, or any
interest or penalties are incurred by the Executive with respect to any such
excise tax.
 
(t) “Expiration Date” means the date on which the Term of Employment, including
any renewals thereof under Section 3(b), shall expire.
 
(u) “Good Reason” means the occurrence of any of the following: (i) a material
diminution in the Executive’s base compensation; (ii) a material diminution in
the Executive’s authority, duties, or responsibilities; (iii) a material
diminution in the authority, duties, or responsibilities of the supervisor to
whom the Executive is required to report, including a requirement that the
Executive report to a corporate officer or Executive instead of reporting
directly to the Board; (iv) the Company’s or Related Entity’s requiring the
Executive to be based at any office or location outside of fifty miles from the
location of employment or service as of the effective date of this Agreement,
except for travel reasonably required in the performance of the Executive’s
responsibilities; or (v) any other action or inaction that constitutes a
material breach by the Company of this Agreement.  For purposes of this
Agreement, Good Reason shall not be deemed to exist unless the Executive’s
termination of employment for Good Reason occurs within six (6) months following
the initial existence of one of the conditions specified in clauses (i) through
(v) above, the Executive provides the Company with written notice of the
existence of such condition within ninety (90) days after the initial existence
of the condition, and the Company fails to remedy the condition within thirty
(30) days after its receipt of such notice.
 
(v) “Group” shall have the meaning ascribed to such term in Section 13(d) of the
Securities Exchange Act of 1934.
 
(w) “Initial Term” means December 2, 2010 to December 1, 2012.
 
(x) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934 and used in Sections 13(d) and 14(d)
thereof.
 
(y) “RSUs” shall have the meaning set forth in Section 5(e) hereof.
 
(z) “Related Entity” means any subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by Board in
which the Company  or a subsidiary holds a  substantial ownership interest,
directly or indirectly.
 
(aa) “Restricted Period” shall be the Term of Employment and the one (1) year
period immediately following termination of the Term of Employment.
 
(bb) “Severance Amount” shall mean, in the event of termination of the
Executive’s employment by the Company Without Cause or by the Executive with
Good Reason prior to the date of a Change in Control or following the two (2)
year period after the date of a Change in Control, an amount equal to one (1)
times the sum of (A) the Executive’s annual Base Salary as in effect immediately
prior to the Termination Date and (B) the Executive’s Target Bonus for the Bonus
Period in which termination occurs.
 
(cc) “Severance Term” means, in the event of termination of the Executive’s
employment by the Company without Cause or by the Executive with Good Reason,
the one (1) year period following the date on which the Term of Employment ends.
 
(dd) “Stock Option” means a right granted to the Executive under Section 5(d)
hereof to purchase Common Stock under the Equity Plan.
 
(ee) “Target Bonus” means the target annual incentive award opportunity for the
applicable Bonus Period.
 
(ff) “Term of Employment” means the period during which the Executive shall be
employed by the Company pursuant to the terms of this Agreement.
 
(gg) “Termination Date” means the date on which the Term of Employment ends.
 
(hh) “Termination Year Bonus” means Bonus payable under Section 4(b)(ii) hereof
for the Bonus Period in which the Executive’s employment with the Company
terminates for any reason.
 
2. Employment.
 
(a) Employment and Term.  The Company hereby agrees to employ the Executive and
the Executive hereby agrees to serve the Company during the Term of Employment
on the terms and conditions set forth herein.
 
(b) Duties of Executive.  During the Term of Employment, the Executive shall be
employed and serve as the President and Chief Executive Officer of the Company,
and shall have such duties typically associated with such title, including,
without limitation supervising operations and management of the Company and its
Related Entities. The Executive shall faithfully and diligently perform all
services as may be assigned to him by the Board, and shall exercise such power
and authority as may from time to time be delegated to him by the Board.  The
Executive shall devote his full business time, attention and efforts to the
performance of his duties under this Agreement, render such services to the best
of his ability, and use his reasonable best efforts to promote the interests of
the Company.  The Executive shall not engage in any other business or occupation
during the Term of Employment, including, without limitation, any activity that
(i) conflicts with the interests of the Company or its subsidiaries, (ii)
interferes with the proper and efficient performance of his duties for the
Company, or (iii) interferes with the exercise of his judgment in the Company’s
best interests.  Notwithstanding the foregoing or any other provision of this
Agreement, it shall not be a breach or violation of this Agreement for the
Executive to (w) serve on up to two (2) outside corporate or scientific advisory
boards with prior notice to the Company, (x) serve on civic or charitable boards
or committees, (y) deliver lectures, fulfill speaking engagements or teach at
educational institutions, or (z) manage personal investments, so long as such
activities do not constitute a Competitive Activity or significantly interfere
with or significantly detract from the performance of the Executive’s
responsibilities to the Company in accordance with this Agreement.
 
3. Term.
 
(a) Initial Term.  The initial Term of Employment under this Agreement, and the
employment of the Executive hereunder, shall commence on the Commencement Date
and shall expire on December 1, 2012, unless sooner terminated in accordance
with Section 6 hereof.
 
(b) Renewal Terms.  At the end of the Initial Term, the Term of Employment
automatically shall renew for successive one (1) year terms (subject to earlier
termination as provided in Section 6 hereof), unless the Company or the
Executive delivers written notice to the other at least One Hundred Twenty (120)
days prior to the Expiration Date of its or his election not to renew the Term
of  Employment.
 
4. Compensation.
 
(a) Base Salary.  The Executive shall receive a Base Salary at the annual rate
of Four Hundred Twenty-five Thousand Dollars ($425,000) during the Term of
Employment, with such Base Salary payable in installments consistent with the
Company's normal payroll schedule, subject to applicable withholding and other
taxes.  The Base Salary shall be reviewed, at least annually, for merit
increases and may, by action and in the discretion of the Board, be increased at
any time or from time to time, but may not be decreased from the then current
Base Salary.
 
(b) Bonuses.
 
(i)           During the Term of Employment, the Executive shall participate in
the Company’s annual incentive compensation plan, program and/or arrangements
applicable to senior-level executives as established and modified from time to
time by the Compensation Committee of the Board in its sole discretion.  During
the Term of Employment, the Executive shall have a target bonus opportunity
under such plan or program equal to fifty percent (50%) of his current Base
Salary (the “Target Bonus”), based on satisfaction of performance criteria to be
established by the Compensation Committee of the Board within the first three
(3) months of each fiscal year that begins during the Term of
Employment.  Payment of annual incentive compensation awards shall be made in
the same manner and at the same time that other senior-level executives receive
their annual incentive compensation awards.
 
(ii)           For the Bonus Period in which the Executive’s employment with the
Company terminates for any reason, other than by the Company for Cause under
Section 6(b) hereof or by the Executive without Good Reason the Company shall
pay the Executive the “Pro Rata Bonus” defined as a pro rata portion (based upon
the period ending on the Termination Date) of the Target Bonus for the Bonus
Period in which the Termination Date occurs; provided, however, that (A) the
Bonus Period shall be deemed to end on the last day of the fiscal quarter of the
Company in which the Executive’s employment so terminates, and (B) the business
criteria used to determine the bonus for this short Bonus Period shall be
annualized and shall be determined based upon unaudited financial information
prepared in accordance with generally accepted accounting principles, applied
consistently with prior periods, and reviewed and approved by the Compensation
Committee of the Board.
 
(iii)           The Executive shall receive such additional bonuses, if any, as
the Board may in its sole and absolute discretion determine.
 
5. Expense Reimbursement and Other Benefits.
 
(a) Reimbursement of Expenses. Upon the submission of proper substantiation by
the Executive, and subject to such rules and guidelines as the Company may from
time to time adopt with respect to the reimbursement of expenses of executive
personnel, the Company shall reimburse the Executive for all reasonable expenses
actually paid or incurred by the Executive during the Term of Employment in the
course of and pursuant to the business of the Company.  The Executive shall
account to the Company in writing for all expenses for which reimbursement is
sought and shall supply to the Company copies of all relevant invoices, receipts
or other evidence reasonably requested by the Company.
 
(b) Compensation/Benefit Programs.  During the Term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans,
and any and all other plans as are presently and hereinafter offered by the
Company to its executive personnel, including savings, pension, profit-sharing
and deferred compensation plans, subject to the general eligibility and
participation provisions set forth in such plans.  
 
(c) Working Facilities.  During the Term of Employment, the Company shall
furnish the Executive with an office, secretarial help and such other facilities
and services suitable to his position and adequate for the performance of his
duties hereunder.
 
(d) Stock Options; Equity Plan. As soon as practicable after the Commencement
Date, the Company shall grant to the Executive options to purchase up to 992,000
shares of the Company’s Common Stock, at an exercise price per share equal to
the fair market value as of the date of grant, subject to the terms and
conditions set forth in the Stock Option Agreement attached as Exhibit B hereto
(the “Stock Option Agreement”) and made a part hereof, and the provisions of the
Equity Plan.  During the Term of Employment, the Executive shall be eligible to
be granted additional Equity Awards under (and therefore subject to all terms
and conditions of) the Equity Plan or such other plans or programs as the
Company may from time to time adopt, and subject to all rules of regulation of
the Securities and Exchange Commission applicable thereto.  The number and type
of additional Equity Awards, and the terms and conditions thereof, shall be
determined by the Compensation Committee of the Board,  in its discretion and
pursuant to the Equity Plan or the plan or arrangement pursuant to which they
are granted.
 
(e) Restricted Stock Units.  As soon as practicable after the Commencement Date,
the Executive shall be granted 1,302,000 restricted stock units (the “RSUs”)
where each RSU notionally represents one share of Common Stock, subject to the
terms and conditions set forth in the Restricted Stock Unit Agreement attached
as Exhibit C hereto (the “Restricted Stock Unit Agreement”) and made a part
hereof, and the provisions of the Equity Plan.
 
(f) Other Benefits.  The Executive shall be entitled to four (4) weeks of paid
vacation each calendar year during the Term of Employment, to be taken at such
times as the Executive and the Company shall mutually determine and provided
that no vacation time shall significantly interfere with the duties required to
be rendered by the Executive hereunder.  Up to two (2) weeks of unused vacation
time may be carried forward into any succeeding calendar year; provided,
however, in no event shall the amount of vacation time available to the
Executive under this Agreement, inclusive of any carryover time, exceed six (6)
weeks in the aggregate.  The Executive shall receive such additional benefits,
if any, as the Board of the Company shall from time to time determine.
 
6. Termination.
 
(a) General.  The Term of Employment shall terminate upon the earliest to occur
of (i) the Executive’s death, (ii) a termination by the Company by reason of the
Executive’s Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Executive with or without Good Reason.  Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive, the
Executive shall resign from any and all directorships, committee memberships or
any other positions Executive holds with the Company or any of its Related
Entities.
 
(b) Termination By Company for Cause.  The Company shall at all times have the
right, upon written notice to the Executive, to terminate the Term of
Employment, for Cause.  In no event shall a termination of the Executive’s
employment for Cause occur unless the Company gives written notice to the
Executive in accordance with this Agreement stating with reasonable specificity
the events or actions that constitute Cause and providing the Executive with an
opportunity to cure (if curable) within a reasonable period of time.  Cause
shall in no event be deemed to exist except upon a decision made by the Board,
at a meeting, duly called and noticed, to which the Executive (and the
Executive’s counsel) shall be invited upon proper notice.  For purposes of this
Section 6(b), any good faith determination by the Board of Cause shall be
binding and conclusive on all interested parties.  In the event that the Term of
Employment is terminated by the Company for Cause, Executive shall be entitled
only to the Accrued Obligations, payable as and when those amounts would have
been payable had the Term of Employment not ended.
 
(c) Disability.  The Company shall have the option, in accordance with
applicable law, to terminate the Term of Employment upon written notice to the
Executive, at any time during which the Executive is suffering from a
Disability.  In the event that the Term of Employment is terminated due to the
Executive’s Disability, the Executive shall be entitled to (i) the Accrued
Obligations, (ii) the Pro-Rata Bonus, (iii) all Equity Awards that vested prior
to the Termination Date, and (iv) any insurance benefits to which he is entitled
as a result of his Disability.
 
(d) Death.  In the event that the Term of Employment is terminated due to the
Executive’s death, the Executive or his estate shall be entitled to (i) the
Accrued Obligations, (ii) the Pro-Rata Bonus, (iii) all Equity Awards that
vested prior to the Termination Date, and (iv) any insurance benefits to which
he is entitled as a result of his death.
 
(e) Termination Without Cause.  The Company may terminate the Term of Employment
at any time without Cause, by written notice to the Executive not less than
thirty (30) days prior to the effective date of such termination.  In the event
that the Term of Employment is terminated by the Company without Cause (other
than due to the Executive’s death or Disability) prior to the date of a Change
in Control or following the two (2) year period after the date of a Change in
Control, the Executive shall be entitled to the following:
 
(i) The Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Employment not ended;
 
(ii) The Termination Year Bonus, payable within 2 1/2 months after the last day
of the Bonus Period in which the Termination Date occurs;
 
(iii) The Severance Amount, payable in installments consistent with the
Company’s normal payroll schedule for the Severance Term;
 
(iv) Provided that the Executive timely elects continued coverage under COBRA
health and dental coverage for the Executive and his covered dependents may be
continued during the Severance Term, in accordance with the terms of the
applicable Company plans as in effect from time to time.  The Company will
reimburse the Executive for the monthly COBRA cost of continued health and
dental coverage paid by the Executive under the health and dental plans of the
Company, less the amount that the Executive would be required to contribute for
health and dental coverage if the Executive were an active employee of the
Company; provided that such reimbursements shall not continue beyond the earlier
of: (A) the eighteenth (18th) month anniversary of the Termination Date, or (B)
the date the Executive commences employment with any person or entity and, thus,
is eligible for health insurance benefits; and
 
(v) Vesting, immediately prior to such termination, in any Equity Awards that
have not previously vested and were granted to the Executive at least one (1)
year prior to the Termination Date.
 
(f) Termination by Executive for Good Reason.  The Executive may terminate the
Term of Employment for Good Reason upon written notice to the Company if all of
the requirements for a Good Reason set forth in Section 1(v) hereof have been
met, and the Executive shall be entitled to the same payments and benefits as
provided in Section 6(e) above for a termination without Cause.
 
(g) Termination by Executive Without Good Reason.  The Executive may terminate
his employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination.  In the event of a termination of employment
by the Executive under this Section 6(g), the Executive shall be entitled only
to the Accrued Obligations payable as and when those amounts would have been
payable had the Term of Employment not ended.  In the event of termination of
the Executive’s employment under this Section 6(g), the Company may, in its sole
and absolute discretion, by written notice, accelerate such date of termination
and still have it treated as a termination without Good Reason.
 
(h) Expiration of the Term; Non-Renewal of Term by the Company without
Cause.  Except as set forth herein, in the event that Executive’s employment
with the Company terminates upon the expiration of the Term of Employment, the
Executive shall be entitled to only the Accrued Obligations.  Notwithstanding
the foregoing, if the Term of Employment hereunder terminates because the
Company decides not to extend the Term of Employment (in accordance with Section
3(b) hereof) without Cause, the Company shall pay the Executive:
 
(i) The Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Employment not ended;
 
(ii) An amount equal to the difference between (x) the Severance Amount and (y)
the sum of the Base Salary and the Pro-Rata Bonus payable to the Executive with
respect to the one hundred and twenty (120) days period prior to the expiration
of the Term of Employment, payable in installments consistent with the Company’s
normal payroll schedule for the eight (8) month period following the date on
which the Term of Employment ends;
 
(iii) Provided that the Executive timely elects continued coverage under COBRA,
health and dental coverage for the Executive and his covered dependents may be
continued during the eight (8) month period following the date on which the Term
of Employment ends, in accordance with the terms of the applicable Company plans
as in effect from time to time.  The Company will reimburse the Executive for
the monthly COBRA cost of continued health and dental coverage paid by the
Executive under the health and dental plans of the Company, less the amount that
the Executive would be required to contribute for health and dental coverage if
the Executive were an active employee of the Company; provided that such
reimbursements shall not continue beyond the earlier of: (A) the expiration of
the eight (8) month period following the date on which the Term of Employment
ends, or (B) the date the Executive commences employment with any person or
entity and, thus, is eligible for health insurance benefits; and
 
(iv) Vesting, immediately prior to such termination, in any Equity Awards that
have not previously vested and were granted to the Executive at least one (1)
year prior to the Termination Date.
 
(i) Change in Control of the Company.  If the Executive’s employment is
terminated by the Company (or any entity to which the obligations and benefits
under this Agreement have been assigned, pursuant to Section 10) without Cause
or by the Executive for Good Reason during the two (2) year period immediately
following the Change in Control, then in lieu of any amounts otherwise payable
under Section 6 hereof, the Executive shall be entitled to the following:
 
(i) The Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Employment not ended;
 
(ii) The Termination Year Bonus, payable within 2 1/2 months after the last day
of the Bonus Period in which the Termination Date occurs;
 
(iii) A lump-sum payment equal to the Change in Control Severance Amount,
payable on the sixty-first (61st) day immediately following the Termination
Date;
 
(iv) Provided that the Executive timely elects continued coverage under COBRA,
health and dental coverage for the Executive and his covered dependents may be
continued during the Severance Term, in accordance with the terms of the
applicable Company plans as in effect from time to time.  The Company will
reimburse the Executive for the monthly COBRA cost of continued health and
dental coverage paid by the Executive under the health and dental plans of the
Company, less the amount that the Executive would be required to contribute for
health and dental coverage if the Executive were an active employee of the
Company; provided that such reimbursements shall not continue beyond the earlier
of: (A) the expiration of the two (2) year period following the date on which
the Term of Employment ends, or (B) the date Executive commences employment with
any person or entity and, thus, is eligible for health insurance benefits;
provided, however, that as a condition of continuation of such benefits; and
 
(v)           Vesting, immediately prior to such termination, in any Equity
Awards that have not previously vested.
 
Notwithstanding the foregoing, in this Section 6(i), if a Change in Control does
not meet the requirements of a “change in control event” under Section 409A of
the Code, then the amounts to be paid under this Section 6(i) will be paid in
the forms set forth in Section 6(e).
 
(j) Release.  Any payments due to Executive under this Article 6 (other than the
Accrued Obligations on any payments due on account of the Executive’s death)
shall be conditioned upon Executive’s execution of a general release of claims
in the form attached hereto as Exhibit A (subject to such modifications as may
be necessary under applicable law to affect a general release) that becomes
irrevocable within sixty (60) days following the Termination Date (the
“Release”).  If the Release is executed and delivered and no longer subject to
revocation as provided in the preceding sentence, then the following shall
apply:
 
(i)           To the extent any such cash payment or continuing benefit to be
provided is not “deferred compensation” for purposes of Section 409A of the
Code, then such payment or benefit shall commence upon the first scheduled
payment date immediately after the date the Release is executed and no longer
subject to revocation (the “Release Effective Date”).  The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior to the Release Effective Date under the terms of this Agreement had such
payments commenced immediately upon the Termination Date, and any payments made
thereafter shall continue as provided herein.  The delayed benefits shall in any
event expire at the time such benefits would have expired had such benefits
commenced immediately following the Executive’s Date.  Notwithstanding any
provision of this Agreement to the contrary, in no event shall the timing of the
Executive’s execution of the Release, directly or indirectly, result in the
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year.
 
(ii)           To the extent any such cash payment or continuing benefit to be
provided is “deferred compensation” for purposes of Section 409A of the Code,
then such payments or benefits shall be made or commence upon the sixtieth
(60th) day following the  Termination Date.  The first such cash payment shall
include payment of all amounts that otherwise would have been due prior thereto
under the terms of this Agreement had such payments commenced immediately upon
the Termination Date, and any payments made thereafter shall continue as
provided herein.  The delayed benefits shall in any event expire at the time
such benefits would have expired had such benefits commenced immediately
following the Termination Date.
 
(k) Section 280G Certain Reductions of Payments by the Company.
 
(i)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the  benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or  distributions pursuant to this
Agreement are hereinafter referred to as "Agreement Payments") shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of Agreement Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code.  Anything to the contrary notwithstanding, if the
Reduced Amount is zero and it is determined further that any Payment which is
not an Agreement Payment would nevertheless be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of Payments which are not Agreement Payments shall also
be reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code.  If a
reduction of any Payment is required pursuant to this Section 6(k), such
reduction shall occur to the amounts in the order that results in the greatest
economic present value of all payments and benefits actually made or provided to
the Executive.  For purposes of this Section 6(k), present value shall be
determined in accordance with Section 280G(d)(4) of the Code.
 
(ii)           All determinations required to be made under this Section 6(k)
shall be made by Ernst & Young LLP (the "Accounting Firm"), which shall provide
detailed supporting calculations both to the Company and the Executive within
twenty (20) business days of the date of termination or such earlier time as is
requested by the Company and an opinion to the Executive that he has substantial
authority not to report any excise tax on his Federal income tax return with
respect to any Payments.  Any such determination by the Accounting Firm shall be
binding upon the Company and the Executive.  Within five (5) business days
thereafter, the Company shall pay to or distribute to or for the benefit of the
Executive such amounts as are then due to the Executive under this
Agreement.  All fees and expenses of the Accounting Firm incurred in connection
with the determinations contemplated by this Section 6(k) shall be borne by the
Company.
 
(iii)           As a result of the uncertainty in the application of Section
280G of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made ("Overpayment") or that additional Payments which will
not have been made by the Company could have been made ("Underpayment"), in each
case, consistent with the calculations required to be made hereunder.  In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be promptly repaid to the Company by the
Executive.  In the event that the Accounting Firm, based upon controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.
 
(l) Cooperation.  Following the Term of Employment, the Executive shall give his
assistance and cooperation willingly, upon reasonable advance notice with due
consideration for his other business or personal commitments, in any matter
relating to his position with the Company, or his expertise or experience as the
Company may reasonably request, including his attendance and truthful testimony
where deemed appropriate by the Company, with respect to any investigation or
the Company’s defense or prosecution of any existing or future claims or
litigations or other proceedings relating to matters in which he was involved or
potentially had knowledge by virtue of his employment with the Company.  In no
event shall his cooperation materially interfere with his services for a
subsequent employer or other similar service recipient.  To the extent permitted
by law, the Company agrees that (i) it shall promptly reimburse the Executive
for his reasonable and documented expenses in connection with his rendering
assistance and/or cooperation under this Section 6(l) upon his presentation of
documentation for such expenses and (ii) the Executive shall be reasonably
compensated for any continued material services as required under this Section
6(l).
 
(m) Return of Company Property.  Following the Termination Date, the Executive
or his personal representative shall return all Company property in his
possession, including but not limited to all computer equipment (hardware and
software), telephones, facsimile machines, palm pilots and other communication
devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company, its
customers and clients or its prospective customers and clients (provided that
the Executive may retain a copy the addresses contained in his rolodex, palm
pilot, PDA or similar device).
 
(n) Compliance with Section 409A.
 
(i) General. It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that
intention.  If the Executive or the Company believes, at any time, that any such
benefit or right that is subject to Section 409A does not so comply, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the terms of such benefits and rights such that they comply with Section
409A (with the most limited possible economic effect on the Executive and on the
Company).  In no event shall the Executive designate the calendar year of
payment.
 
(ii) Distributions on Account of Separation from Service.  If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s employment
shall be made unless and until the Executive incurs a “separation from service”
within the meaning of Section 409A.
 
(iii) Six Month Delay for Specified Employees.
 
(A) If the Executive is a “specified employee”, then no payment or benefit that
is payable on account of the Executive’s “separation from service”, as that term
is defined for purposes of Section 409A, shall be made before the date that is
six months after the Executive’s “separation from service” (or, if earlier, the
date of the Executive’s death) if and to the extent that such payment or benefit
constitutes deferred compensation under, and does not fall within an applicable
exception to, (or may be nonqualified deferred compensation) Section 409A and
such deferral is required to comply with the requirements of Section 409A.  Any
payment or benefit delayed by reason of the prior sentence shall be paid out or
provided in a single lump sum at the end of such required delay period in order
to catch up to the original payment schedule.
 
(B) For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of his separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.
 
(iv) No Acceleration of Payments.  Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
 
(v) Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.
 
(vi) Taxable Reimbursements and In-Kind Benefits.
 
(A) Any reimbursements by the Company to the Executive of any eligible expenses
under this Agreement that are not excludable from the Executive’s income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the last day of the taxable year of the Executive following the year
in which the expense was incurred.
 
(B) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to the Executive, during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive.
 
(C) The right to Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.
 
(vii) No Guaranty of 409A Compliance.  Notwithstanding the foregoing, the
Company does not make any representation to the Executive that the payments or
benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Executive or any beneficiary of the
Executive for any tax, additional tax, interest or penalties that the Executive
or any beneficiary of the Executive may incur in the event that any provision of
this Agreement, or any amendment or modification thereof, or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A.
 
7. Restrictive Covenants.
 
(a) Non-competition.  At all times during the Restricted Period, the Executive
shall not, directly or indirectly (whether as a principal, agent, partner,
employee, officer, investor, owner, consultant, board member, security holder,
creditor or otherwise), engage in any Competitive Activity, or have any direct
or indirect interest in any sole proprietorship, corporation, company,
partnership, association, venture or business or any other person or entity that
directly or indirectly (whether as a principal, agent, partner, employee,
officer, investor, owner, consultant, board member, security holder, creditor,
or otherwise) engages in a Competitive Activity; provided that the foregoing
shall not apply to the Executive's ownership of Common Stock of the Company or
the acquisition by the Executive, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, and that are listed or admitted for trading on any United
States national securities exchange or that are quoted on the Nasdaq Stock
Market, or any similar system or automated dissemination of quotations of
securities prices in common use, so long as the Executive does not control,
acquire a controlling interest in or become a member of a group which exercises
direct or indirect control of, more than five percent (5%) of any class of
capital stock of such corporation.
 
(b) Nonsolicitation of Employees and Certain Other Third Parties.  At all times
during the Restricted Period, the Executive shall not, directly or indirectly,
for himself or for any other person, firm, corporation, partnership, association
or other entity (i) employ or attempt to employ or enter into any contractual
arrangement with any employee, consultant or individual contractor performing
services for the Company, or any Related Entity, unless such employee,
consultant or independent contractor, has not been employed or engaged by the
Company for a period in excess of six (6) months, and/or (ii) call on, solicit,
or engage in business with, any of the actual or targeted prospective customers
or clients of the Company or any Related Entity on behalf of any person or
entity in connection with any Competitive Activity, nor shall the Executive make
known the names and addresses of such actual or targeted prospective customers
or clients, or any information relating in any manner to the trade or business
relationships of the Company or any Related Entities with such customers or
clients, other than in connection with the performance of the Executive’s duties
under this Agreement, and/or (iii) persuade or encourage or attempt to persuade
or encourage any persons or entities with whom the Company or any Related Entity
does business or has some business relationship to cease doing business or to
terminate its business relationship with the Company or any Related Entity or to
engage in any Competitive Activity on its own or with any competitor of the
Company or any Related Entity.
 
(c) Confidential Information.  The Executive shall not at any time divulge,
communicate, use to the detriment of the Company or any Related Entity or for
the benefit of any other person or persons, or misuse in any way, any
Confidential Information pertaining to the business of the Company.  Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Company or any Related Entity (which shall
include, but not be limited to, information concerning the Company's or any
Related Entity’s financial condition, prospects, technology, customers,
suppliers, sources of leads and methods of doing business) shall be deemed a
valuable, special and unique asset of the Company and its Related Entities that
is received by the Executive in confidence and as a fiduciary, and the Executive
shall remain a fiduciary to the Company and its Related Entities with respect to
all of such information. Notwithstanding the foregoing, nothing herein shall be
deemed to restrict the Executive from disclosing Confidential Information as
required to perform his duties under this Agreement or to the extent required by
law.  If any person or authority makes a demand on the Executive purporting to
legally compel him to divulge any Confidential Information, the Executive
immediately shall give notice of the demand to the Company so that the Company
may first assess whether to challenge the demand prior to the Executive’s
divulging of such Confidential Information.  The Executive shall not divulge
such Confidential Information until the Company either has concluded not to
challenge the demand, or has exhausted its challenge, including appeals, if
any.  Upon request by the Company, the Executive shall deliver promptly to the
Company upon termination of his services for the Company, or at any time
thereafter as the Company may request, all memoranda, notes, records, reports,
manuals, drawings, designs, computer files in any media and other documents (and
all copies thereof) containing such Confidential Information.
 
(d) Ownership of Developments.  All processes, concepts, techniques, inventions
and works of authorship, including new contributions, improvements, formats,
packages, programs, systems, machines, compositions of matter manufactured,
developments, applications and discoveries, and all copyrights, patents, trade
secrets, or other intellectual property rights associated therewith conceived,
invented, made, developed or created by the Executive during the Term of
Employment either during the course of performing work for the Company or its
Related Entities, or their clients, or which are related in any manner to the
business (commercial or experimental) of the Company or its Related Entities or
their clients (collectively, the “Work Product”) shall belong exclusively to the
Company and its Related Entities and shall, to the extent possible, be
considered a work made by the Executive for hire for the Company and its Related
Entities within the meaning of Title 17 of the United States Code.  To the
extent the Work Product may not be considered work made by the Executive for
hire for the Company and its Related Entities, the Executive agrees to assign,
and automatically assign at the time of creation of the Work Product, without
any requirement of further consideration, any right, title, or interest the
Executive may have in such Work Product.  Upon the request of the Company, the
Executive shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment. The Executive shall further: (i) promptly disclose the Work
Product to the Company; (ii) assign to the Company or its assignee, without
additional compensation, all patent or other rights to such Work Product for the
United States and foreign countries; (iii) sign all papers necessary to carry
out the foregoing; and (iv) give testimony in support of his inventions, all at
the sole cost and expense of the Company.
 
(e) Books and Records.  All books, records, and accounts relating in any manner
to the customers or clients of the Company or its Related Entities, whether
prepared by the Executive or otherwise coming into the Executive's possession,
shall be the exclusive property of the Company and its Related Entities and
shall be returned immediately to the Company on termination of the Executive's
employment hereunder or on the Company's request at any time.
 
(f) Acknowledgment by Executive. The Executive acknowledges and confirms that
the restrictive covenants contained in this Section 7 (including without
limitation the length of the term of the provisions of this Section 7) are
reasonably necessary to protect the legitimate business interests of the Company
and its Related Entities, and are not overbroad, overlong, or unfair and are not
the result of overreaching, duress or coercion of any kind. The Executive
further acknowledges and confirms that the compensation payable to the Executive
under this Agreement is in consideration for the duties and obligations of the
Executive hereunder, including the restrictive covenants contained in this
Section 7, and that such compensation is sufficient, fair and reasonable.  The
Executive further acknowledges and confirms that his full, uninhibited and
faithful observance of each of the covenants contained in this Section 7 will
not cause him any undue hardship, financial or otherwise, and that enforcement
of each of the covenants contained herein will not impair his ability to obtain
employment commensurate with his abilities and on terms fully acceptable to him
or otherwise to obtain income required for the comfortable support of him and
his family and the satisfaction of the needs of his creditors.  The Executive
acknowledges and confirms that his special knowledge of the business of the
Company and its Related Entities is such as would cause the Company and its
Related Entities serious injury or loss if he were to use such ability and
knowledge to the benefit of a competitor or were to compete with the Company or
its Related Entities in violation of the terms of this Section 7.  The Executive
further acknowledges that the restrictions contained in this Section 7 are
intended to be, and shall be, for the benefit of and shall be enforceable by,
the Company’s successors and assigns.  The Executive expressly agrees that upon
any breach or violation of the provisions of this Section 7, the Company shall
be entitled to seek in addition to any other rights or remedies it may have, to
(i) temporary and/or permanent injunctive relief in any court of competent
jurisdiction as described in Section 7(i) hereof, and (ii) such damages as are
provided at law or in equity. The existence of any claim or cause of action
against the Company or its  Related Entities, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement of the
restrictions contained in this Section 7.
 
(g) Reformation by Court.  In the event that a court of competent jurisdiction
shall determine that any provision of this Article 7 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 7 within the jurisdiction of such court,
such provision shall be interpreted or reformed and enforced as if it provided
for the maximum restriction permitted under such governing law.
 
(h) Extension of Time.  If the Executive shall be in violation of any provision
of this Section 7, then each time limitation set forth in this Section 7 shall
be extended for a period of time equal to the period of time during which such
violation or violations occur.  If the Company or any its Related Entity seeks
injunctive relief from such violation in any court, then the covenants set forth
in this Section 7 shall be extended for a period of time equal to the pendency
of such proceeding including all appeals by the Executive.
 
(i) Injunction.  It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Section 7 of
this Agreement may cause irreparable harm and damage to the Company, and its
Related Entities, the monetary amount of which may be virtually impossible to
ascertain.  As a result, the Executive recognizes and hereby acknowledges that
the Company and its Related Entities shall be entitled to seek an injunction
from any court of competent jurisdiction enjoining and restraining any violation
of any or all of the covenants contained in Section 7 of this Agreement by the
Executive or any of his affiliates, associates, partners or agents, either
directly or indirectly, and that such right to injunction shall be cumulative
and in addition to whatever other remedies the Company may possess.
 
8. Representations and Warranties of Executive.  The Executive represents and
warrants to the Company that:
 
(a) The Executive’s employment will not conflict with or result in his breach of
any agreement to which he is a party or otherwise may be bound;
 
(b) The Executive has not violated, and in connection with his employment with
the Company will not violate, any non-solicitation, non-competition or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and
 
(c) In connection with Executive’s employment with the Company, he will not use
any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer; and
 
(d) The Executive has not (i) been convicted of any felony; or (ii) committed
any criminal act with respect to Executive’s current or any prior employment;
and
 
(e) The Executive is not dependent on alcohol or the illegal use of drugs.  The
Executive recognizes that Company shall have the right to conduct random drug
testing of its employees and that Executive may be called upon in such a manner.
 
9. Taxes.  Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive or his
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation.  In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
 
10. Assignment.  The Company shall have the right to assign this Agreement and
its rights and obligations hereunder in whole, but not in part, to any
corporation or other entity with or into which the Company may hereafter merge
or consolidate or to which the Company may transfer all or substantially all of
its assets, if in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.
 
11. Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New Jersey,
without regard to principles of conflict of laws.
 
12. Jurisdiction and Venue.  The parties acknowledge that a substantial portion
of the negotiations, anticipated performance and execution of this Agreement
occurred or shall occur in Monmouth, New Jersey, and that, therefore, without
limiting the jurisdiction or venue of any other federal or state courts, each of
the parties irrevocably and unconditionally (i) agrees that any suit, action or
legal proceeding arising out of or relating to this Agreement which is expressly
permitted by the terms of this Agreement to be brought in a court of law, may be
brought in the courts of record of the State of New Jersey in Monmouth County or
the court of the United States, District of New Jersey; (ii) consents to the
jurisdiction of each such court in any such suit, action or proceeding; (iii)
waives any objection which it or he may have to the laying of venue of any such
suit, action or proceeding in any of such courts; and (iv) agrees that service
of any court papers may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in such courts.
 
13. Entire Agreement.  This Agreement, along with the Stock Option Agreement and
the Restricted Stock Unit Agreement, constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its Related Entities) with respect to such subject matter, including
without limitation the Other Agreements.  This Agreement may not be modified in
any way unless by a written instrument signed by both the Company and the
Executive.
 
14. Survival.  The respective rights and obligations of the parties hereunder
shall survive any termination of the Executive’s employment hereunder, including
without limitation, the Company’s obligations under Section 6 and the
Executive’s obligations under Section 7 above, and the expiration of the Term of
Employment, to the extent necessary to the intended preservation of such rights
and obligations.
 
15. Notices.  All notices required or permitted to be given hereunder shall be
in writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein.  Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail.  Notice shall
be sent (i) if to the Company, addressed to 8720 Stony Point Parkway, Suite 200,
Richmond, VA 23235, Attention: General Counsel, and (ii) if to the Executive, to
his address as reflected on the payroll records of the Company, or to such other
address as either party shall request by notice to the other in accordance with
this provision.
 
16. Benefits; Binding Effect.  This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.
 
17. Right to Consult with Counsel; No Drafting Party.  The Executive
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of his own
choosing, and, given this, the Executive agrees that the obligations created
hereby are not unreasonable.  The Executive acknowledges that he has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.
 
18. Severability.  The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions,  section or sections or article or articles had not
been inserted.  If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.
 
19. Waivers.  The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
 
20. Damages; Attorneys Fees.  Nothing contained herein shall be construed to
prevent the Company or the Executive from seeking and recovering from the other
damages sustained by either or both of them as a result of its or his breach of
any term or provision of this Agreement. In the event that either party hereto
seeks to collect any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable costs and attorneys'
fees of the other.
 
21. Waiver of Jury Trial.  The Executive hereby knowingly, voluntarily and
intentionally waives any right that the Executive may have to a trial by jury in
respect of any litigation based hereon, or arising out of, under or in
connection with this Agreement and any agreement, document or instrument
contemplated to be executed in connection herewith, or any course of conduct,
course of dealing statements (whether verbal or written) or actions of any party
hereto.
 
22. No Set-off.  The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others.
 
23. Section Headings.  The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
 
24. No Third Party Beneficiary.  Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.
 
25. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.
 
26. Indemnification.
 
(a) Subject to limitations imposed by law, the Company shall indemnify and hold
harmless the Executive to the fullest extent permitted by law from and against
any and all claims, damages, expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and all other liabilities incurred or paid by him
in connection with the investigation, defense, prosecution, settlement or appeal
of any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative and to which the Executive was
or is a party or is threatened to be made a party by reason of the fact that the
Executive is or was an officer, employee or agent of the Company, or by reason
of anything done or not done by the Executive in any such capacity or
capacities, provided that the Executive acted in good faith, in a manner that
was not grossly negligent or constituted willful misconduct and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful.  The Company also shall
pay any and all expenses (including attorney's fees) incurred by the Executive
as a result of the Executive being called as a witness in connection with any
matter involving the Company and/or any of its officers or directors.
 
(b) The Company shall pay any expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and other liabilities incurred by the Executive
in investigating, defending, settling or appealing any action, suit or
proceeding described in this Section 26 in advance of the final disposition of
such action, suit or proceeding.  The Company shall promptly pay the amount of
such expenses to the Executive, but in no event later than ten (10) days
following the Executive's delivery to the Company of a written request for an
advance pursuant to this Section 26, together with a reasonable accounting of
such expenses.
 
(c) The Executive hereby undertakes and agrees to repay to the Company any
advances made pursuant to this Section 26 if and to the extent that it shall
ultimately be found that the Executive is not entitled to be indemnified by the
Company for such amounts.
 
(d) The Company shall make the advances contemplated by this Section 26
regardless of the Executive's financial ability to make repayment, and
regardless whether indemnification of the Executive by the Company will
ultimately be required.  Any advances and undertakings to repay pursuant to this
Section 26 shall be unsecured and interest-free.
 
(e) The provisions of this Section 26 shall survive the termination of the Term
of Employment or expiration of the term of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
COMPANY:


Insmed Incorporated, a Virginia corporation


By: /s/ Donald Hayden, Jr.
                                                                     
Name:  Donald Hayden,
Jr.                                                                    
Title: 
Chairman                                                                     




EXECUTIVE:
 
/s/ Timothy Whitten


Timothy Whitten



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF RELEASE


GENERAL RELEASE OF CLAIMS


1. _______________ (“Executive”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Sections 6(e) or
6(f) (other than the Accrued Obligations) of the Employment Agreement to which
this release is attached as Exhibit A (the “Employment Agreement”), does hereby
release and forever discharge _____________________ (the “Company”), its
subsidiaries, affiliated companies, successors and assigns, and its current or
former directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown including, but not limited to, all claims under any applicable laws
arising under or in connection with Executive’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of
employment.  Executive acknowledges that the Company encouraged him to consult
with an attorney of his choosing, and through this General Release of Claims
encourages him to consult with his attorney with respect to possible claims
under the Age Discrimination in Employment Act (“ADEA”) and that he understands
that the ADEA is a Federal statute that, among other things, prohibits
discrimination on the basis of age in employment and employee benefits and
benefit plans.  Without limiting the generality of the release provided above,
Executive expressly waives any and all claims under ADEA that he may have as of
the date hereof.  Executive further understands that by signing this General
Release of Claims he is in fact waiving, releasing and forever giving up any
claim under the ADEA as well as all other laws within the scope of this
paragraph 1 that may have existed on or prior to the date
hereof.  Notwithstanding anything in this paragraph 1 to the contrary, this
General Release of Claims shall not apply to (i) any rights to receive any
payments or benefits to which the Executive is entitled under COBRA, the
Employment Agreement or any other compensation or employee benefit plans in
which the Executive is eligible to participate at the time of execution of this
General Release of Claims, (ii) any rights or claims that may arise as a result
of events occurring after the date this General Release of Claims is executed,
(iii) any indemnification and advancement rights Executive may have as a former
employee, officer or director of the Company or its subsidiaries or affiliated
companies, (iv) any claims for benefits under any directors’ and officers’
liability policy maintained by the Company or its subsidiaries or affiliated
companies in accordance with the terms of such policy, and (v) any rights as a
holder of equity securities of the Company.
 
2. Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of any lawsuits, complaints or proceedings with any
governmental agency, or against the Released Parties with respect to any of the
matters released by Executive pursuant to paragraph 1 hereof (a “Proceeding”);
provided, however, Executive shall not have relinquished his right to (i)
commence a Proceeding to challenge whether Executive knowingly and voluntarily
waived his rights under ADEA; or (ii) file a charge with an administrative
agency or take part in any agency investigation.  The Executive does agree,
however, that he is waiving his right to recover any money in connection with
such an investigation or charge filed by him or by any other individual, or a
charge filed by the Equal Employment Opportunity Commission or any other
federal, state or local agency, except as prohibited by law.
 
3. Executive hereby acknowledges that the Company has informed him that he has
up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier.  Executive also understands that he shall
have seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.
 
4. Executive acknowledges that this General Release of Claims will be governed
by and construed and enforced in accordance with the internal laws of the State
of New Jersey applicable to contracts made and to be performed entirely within
such State.
 
5. Executive acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.
 
6. This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.
 








_______________, 20__





 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
STOCK OPTION AGREEMENT


 
EXECUTION VERSION





INSMED INCORPORATED


NONQUALIFIED STOCK OPTION AGREEMENT


No. of shares subject to Option:  992,000


THIS AGREEMENT dated this January 31, 2011, between INSMED INCORPORATED, a
Virginia corporation (the "Company"), and TIMOTHY WHITTEN ("Participant"), is
made pursuant and subject to the provisions of the Insmed Incorporated 2000
Stock Incentive Plan, as Amended (the "Plan"), a copy of which has been made
available to the Participant.  All terms used herein that are defined in the
Plan have the same meaning given them in the Plan.


1.           Grant of Option.  Pursuant to the Plan, the Company, on January 31,
2011 (the "Date of Grant"), granted to Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, the right and Option to purchase from the Company all or any part of
an aggregate of 992,000 shares of Common Stock at the Option price of $0.59 per
share, being not less than the Fair Market Value of such shares on the Date of
Grant.  This Option is intended to be a nonqualified stock option and not an
"incentive stock option" within the meaning of Section 422 of the Code.  This
Option is exercisable as hereinafter provided.


2.           Terms and Conditions.  This Option is subject to the following
terms and conditions:


(a)  Expiration Date.  This Option shall expire ten years from the Date of Grant
(the "Expiration Date").


(b)  Exercise of Option.  Except as provided in paragraphs 3, 4 and 5, this
Option shall be exercisable with respect to twenty-five percent (25%) of the
shares of Common Stock subject to this Option on the first anniversary of the
Date of Grant (the “First Anniversary Date”) and with respect to an additional
twelve and a half percent (12.5%) of the shares of Common Stock subject to this
Option on the sixth month anniversary of the First Anniversary Date and each
sixth month anniversary date thereafter through the fourth anniversary of the
Date of Grant. If the foregoing schedule would produce fractional shares, the
number of shares for which the Option becomes exercisable shall be rounded down
to the nearest whole share. Once this Option has become exercisable in
accordance with the preceding sentence it shall continue to be exercisable until
the termination of Participant's rights hereunder pursuant to paragraph 3, 4 or
5 or until the Option has expired pursuant to subparagraph 2(a).  A partial
exercise of this Option shall not affect Participant's right to exercise this
Option with respect to the remaining shares, subject to the conditions of the
Plan and this Agreement.


(c)  Method of Exercising Option and Payment for Shares.  This Option shall be
exercised by written notice delivered to the attention of the Company's
Principal Financial Officer at the Company's principal office in New Jersey (see
attachment A – “Notice of Option Exercise”).  The exercise date shall be (i) in
the case of notice by mail, the date of postmark, or (ii) if delivered in
person, the date of delivery.  Such notice shall be accompanied by payment of
the Option price in full, in cash or cash equivalent acceptable to the
Committee, or by the surrender of shares of Common Stock with an aggregate Fair
Market Value (determined as of the day preceding the exercise date) which,
together with any cash or cash equivalent paid, is not less than the Option
price for the number of shares for which this Option is being exercised.


(d)  Nontransferability.  This Option may not be transferred except by will or
by the laws of descent and distribution.  During Participant's lifetime, this
Option may be exercised only by Participant.


3.           Exercise in the Event of Death.  In the event Participant dies
before the expiration of this Option pursuant to subparagraph 2(a), this Option
shall be exercisable with respect to all or part of the shares of Common Stock
that Participant was entitled to purchase under subparagraph 2(b) on the date of
Participant’s death.  In that event, this Option may be exercised, to the extent
exercisable under subparagraph 2(b), by Participant's estate or by the person or
persons to whom his rights under this Option shall pass by will or the laws of
descent and distribution.  Participant's estate or such persons may exercise
this Option within one (1) year of Participant's death or during the remainder
of the period preceding the Expiration Date, whichever is shorter.


4.           Exercise in the Event of Permanent and Total Disability.  In the
event Participant becomes permanently and totally disabled within the meaning of
Section 22(e)(3) of the Code ("Permanently and Totally Disabled") before the
expiration of this Option pursuant to subparagraph 2(a), this Option shall be
exercisable with respect to all or part of the shares of Common Stock that
Participant was entitled to purchase under subparagraph 2(b) on the date he
ceases to be employed by the Company and its Affiliates as a result of his
becoming Permanently and Totally Disabled.  In that event, Participant may
exercise this Option, to the extent exercisable under subparagraph 2(b), within
one (1) year of the date he ceases to be employed by the Company and its
Affiliates as a result of his becoming Permanently and Totally Disabled or
during the period preceding the Expiration Date, whichever is shorter.


5.           Exercise After Termination of Employment.  Except as provided in
paragraphs 3 and 4 hereof, if the Participant ceases to be employed by the
Company and its Affiliates prior to the Expiration Date, this Option shall be
exercisable for all or part of the number of shares that the Participant was
entitled to purchase under subparagraph 2(b), as well as set forth under any
employment or similar agreement between the Company and the Participant, on the
date of Participant’s termination of employment. In that event, Participant may
exercise this Option, to the extent exercisable under subparagraph 2(b) and/or
under any employment or similar agreement between the Company and the
Participant, during the remainder of the period preceding the Expiration Date or
until the date that is three (3) months after the date he ceases to be employed
by the Company and its Affiliates, whichever is shorter.


6.           Notice.  Any notice or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the Company at its principal place of business or to the
Participant at the address on the payroll records of the Company or, in either
case, at such other address as one party may subsequently furnish to the other
party in writing.  Any such notice shall be deemed to have been given (a) on the
date of postmark, in the case of notice by mail, or (b) on the date of delivery,
if delivered in person.


7.           Fractional Shares.  Fractional shares shall not be issuable
hereunder, and when any provision hereof may entitle Participant to a fractional
share such fraction shall be disregarded.


8.           No Right to Continued Employment.  This Option does not confer upon
Participant any right to continue in the employ of the Company or an Affiliate,
nor shall it interfere in any way with the right of the Company or an Affiliate
to terminate such employment at any time.


9.           Change in Capital Structure.  The terms of this Option shall be
adjusted as the Committee determines is equitably required in the event the
Company effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or other similar changes in capitalization.


10.           Governing Law.  This Agreement shall be governed by the laws of
the Commonwealth of Virginia.


11.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the date hereof and the provisions of this Agreement,
the provisions of the Plan shall govern.  All references herein to the Plan
shall mean the Plan as in effect on the date hereof.


12.           Participant Bound by Plan.  Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof.


13.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Participant and the
successors of the Company.


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.


INSMED INCORPORATED
 
By: _/s/_Donald Hayden, Jr. _________
Name:___Donald Hayden, Jr._________
Title:__Chairman __________________

 
____/s/ Timothy Whitten___________
TIMOTHY WHITTEN



 

--------------------------------------------------------------------------------

 





Attachment A










Kevin P. Tully
Insmed Incorporated
11 Deer Park Drive, Suite 117
Monmouth, NJ 08852




Notice Of Option Exercise


Dear Mr. Tully:


This letter is notice of my decision to exercise the option that was granted to
me on __________________.   The exercise will be effective on _________________
.   I am exercising the option for ________________ shares of Common
Stock.  Enclosed is my check for $ __________, which is the aggregate option
price for the number of shares for which I am exercising the option.


Please issue the certificate according to the following instructions:


Name/entity stock certificate issued
to:                                                                                                                                
(If entity is a trust, please include date trust was established)


Address to send stock
certificate:                                                                                                                                






Sincerely,




____________________                                                      




Accepted by:                                                       


Date:                                           








Note:  The date of exercise cannot be earlier than the date of delivery of this
notice or the postmark, if the notice is mailed.
 
 

--------------------------------------------------------------------------------

 



EXHIBIT C
RESTRICTED STOCK UNIT AGREEMENT


 
EXECUTION VERSION

INSMED INCORPORATED
 
RESTRICTED UNIT AWARD AGREEMENT
 
UNDER THE AMENDED AND RESTATED
 
2000 STOCK INCENTIVE PLAN
 
Name of Grantee: TIMOTHY WHITTEN
 
Number of Restricted Stock Units: 1,302,000
 
Grant Date: JANUARY 31, 2011
 


 
Pursuant to the Insmed Incorporated Amended and Restated 2000 Stock Incentive
Plan (the “Plan”) as amended through the date hereof, Insmed Incorporated (the
“Company”) hereby grants an award of 1,302,000 restricted stock units (the
“Restricted Stock Units” or the “RSU Award”) to the Grantee named above.  The
RSU Award shall be referred to herein as the “Award.”  Upon acceptance of this
Award, the Grantee shall receive the number of Restricted Stock Units specified
above, subject to the restrictions and conditions set forth herein and in the
Plan.
 
The Company acknowledges the receipt from the Grantee of consideration with
respect to the par value of the Stock in the form of cash, past or future
services rendered to the Company by the Grantee or such other form of
consideration as is acceptable to the Administrator.
 
1. Acceptance of Award.  The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award by (i) signing and
delivering to the Company a copy of this Award Agreement, and (ii) delivering to
the Company a stock power endorsed in blank.
 
2.  Restrictions and Conditions on Award.  Restricted Stock Units granted herein
may not be sold, assigned, transferred, pledged or otherwise encumbered or
disposed of by the Grantee prior to vesting, and shall be subject to all the
terms, conditions and restrictions set forth herein and in the Plan.
 
3. Timing and Form of Payout of Restricted Stock Units.  As soon as practicable
(but in no event later than 30 days) following the applicable Vesting Date, the
vested Restricted Stock Units will be paid to the Grantee in a lump sum cash
payment equal to the Fair Market Value of the shares of Stock underlying the
Restricted Stock Units as of the applicable Vesting Date.  Notwithstanding the
foregoing, if, following the Grant Date, the shareholders of the Company approve
an amendment to the Plan increasing the maximum aggregate number of shares of
Stock that may be issued under the Plan to a number of shares of Stock
sufficient to allow for the payment in full of the vested Restricted Stock Units
in shares of Stock hereunder as well as under all other awards containing
substantially similar terms and conditions as those set forth herein, then, at
the Administrator’s discretion, the vested Restricted Stock Units may be paid
out in either (a) shares of Stock or (b) a cash payment equal to the Fair Market
Value of the shares of Stock underlying the Restricted Stock Units as of the
applicable Vesting Date, as soon as practicable (but in no event later than 30
days) following the applicable Vesting Date.
 
4. Vesting of Award.  The restrictions and conditions in Section 2 of this
Agreement shall lapse on the date or dates specified in this Section 4, so long
as the Grantee remains an employee of the Company or its Affiliates on such
Vesting Dates (defined below), subject to Section 6 below.  Except as set forth
in Section 5 below, the Award shall vest with respect to 50% of the RSUs based
on the Grantee’s continued employment on the applicable vesting date (the
“Time-Based Award”) and with respect to 50% of the RSUs based on the performance
of the Company (the “Performance-Based Award”).
 
(a) Time-Based Award.  The Time-Based Award shall vest in accordance with the
schedule set forth below (each such date, a “Time-Based Award Vesting Date”).
 
Percentage of Award Vested
Vesting Date
100%
Third Anniversary of the Grant Date



(b) Performance-Based Award.  The Performance-Based Award shall vest (if at all)
on the date on which the Board determines that Arikace has achieved its primary
endpoint in a Phase III trial (the “Performance-Based Award Vesting Date”)
provided that the Grantee continues to be employed with the Company on such
date.  Notwithstanding the foregoing, if the Performance-Based Award Vesting
Date occurs on or before October 31, 2012, then the Grantee shall be entitled to
receive an additional amount RSUs equal to fifty percent (50%) of the
Performance-Based Award, which shall also vest on the Performance-Based Award
Vesting Date and shall be payable at the time and in the manner as set forth in
Section 3 hereof (the “Additional Performance-Based Award”).
 
Except as otherwise provided in Sections 5 and 6 of this Agreement, the Grantee
shall forfeit any unvested portion of the Time-Based Award and Performance-Based
Award in the event the Grantee’s employment is terminated prior to the
Time-Based Award Vesting Date and/or the Performance-Based Award Vesting Date,
whichever applicable.
 
Notwithstanding anything to the contrary herein or in the Plan, the
Administrator may at any time accelerate the vesting schedule specified in this
Section 4.
 
5. Change in Control.  In the event of a Change in Control of the Company, the
unvested portion of both the Time-Based Award and the Performance-Based Award
(but not the Additional Performance-Based Award), to the extent not previously
forfeited or cancelled, shall immediately vest as of the date of such Change in
Control.
 
6. Termination of Employment.  Except as otherwise provided herein, any unvested
portion of both the Time-Based Award and the Performance-Based Award shall be
forfeited without payment of consideration upon the termination of the Grantee’s
employment with the Company or its Affiliates for any reason, except as
otherwise provided in this Section 6.  Notwithstanding the foregoing, upon the
Grantee’s death (while an active employee of the Company or its Affiliates) or
upon the termination of the Grantee’s employment due to Disability (as defined
below), both the Time-Based Award and the Performance-Based Award, to extent not
previously forfeited or cancelled, shall immediately vest as of the date of the
Grantee’s death or Disability.
 
For purposes of this Agreement, “Disability” shall have the same meaning as set
forth in any employment agreement, consulting agreement or similar agreement
between the Company and the Grantee, and if no such agreement exists, then the
Grantee will be considered “disabled” if, as a result of the Grantee’s
incapacity due to physical or mental illness, the Grantee shall have been absent
from his duties to the Company or its Affiliates on a full-time basis for 180
calendar days in the aggregate in any 12-month period.
 
7. Voting Rights and Dividends.  If and until such time as Restricted Stock
Units are paid out in shares of Stock (if at all), the Grantee shall not have
voting rights.  However, all dividends and other distributions paid with respect
to the Restricted Stock Units shall accrue and shall be converted to additional
Restricted Stock Units based on the closing price of the Stock on the dividend
distribution date.  Such additional Restricted Stock Units shall be subject to
the same restrictions on transferability as are the Restricted Stock Units with
respect to which they were paid.
 
8. Change in Capital Structure.  The terms of these Restricted Stock Units shall
be adjusted as the Committee determines is equitably required in the event the
Company effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or other similar changes in capitalization.
 
9. Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section III of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein, provided that, as
used herein, the term Administrator shall mean the Committee.
 
10. Transferability.  This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
 
11. Tax Withholding.  The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event.
 
12. No Obligation to Continue Employment.  Neither the Company nor any Affiliate
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Affiliate to terminate the
employment of the Grantee at any time.
 
13. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
 
INSMED INCORPORATED
 
By: /s/ Donald Hayden, Jr.      
Name: Donald Hayden, Jr.
Title: Chairman




The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 
Dated: January 31, 2011                           /s/ Timothy Whitten
Grantee’s Signature

--------------------------------------------------------------------------------